I concur. Appellant strenuously contends that the physical evidence shows that the accident was due to the fact that plaintiff's Buick was being driven on the wrong side of the street. From the appearance of both cars as shown by the exhibits and the fact that the accident occurred approximately 19 feet north of the north line of Edgewood Place as it intersects West Boulevard, on which plaintiff was traveling, the jury might well infer that defendant's driver did not enter such boulevard from Edgewood Place as defendant's witnesses testified, but instead crossed the path of plaintiff's car on an angle, so that only the left front corner of the Buick struck the truck, crushing into and along the side of it, and that to get in such a position the truck must have entered West Boulevard as testified by plaintiff's witnesses.
There are two dark lines shown on exhibit "B" extending down toward the Buick as the car is shown at rest after the accident. The jury might also conclude that they were not made by the Buick, as they do not answer the description of the marks testified to by defendant's witnesses as leading to the wheels of that machine, as the left track was fixed as only 16 1/2 inches past the center line; and from an examination of the exhibit the jury might easily conclude that the two marks that are plainly shown pass under the car in unbroken lines. They could also infer that inasmuch as said marks pass the spot of the collision in unbroken lines they could not have been made by the Buick, which was unquestionably pulled to the left at the time of the impact; and they might easily infer that in the few feet it moved after the accident it was drawn to the left from its place on the right *Page 385 
of the center line to that where it finally came to rest as shown by the exhibit.
Stephens, P.J., concurred in both of the above opinions.
A petition for a rehearing of this cause was denied by the District Court of Appeal on February 23, 1934, and the following opinion then rendered thereon:
THE COURT.
Petition for rehearing is denied. An error occurs in the opinion, as pointed out in the petition for rehearing, concerning a date, but since this mistake is wholly immaterial it need not be corrected.
A petition by appellant to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on March 26, 1934.